DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/20/2021.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In some cases, the processor 166 is configured to reduce a number of patch panels of the vehicle (e.g., by "consolidating" connections into a particular patch panel), reducing weight of the vehicle”.  First, it is noted that consolidating connections to a particular patch panel does not require that any component be connected to a different component.  For example, connections can just be removed, or the same components can be connected but in a different manner.  Second, it is unclear whether “in some implementations, the processor 166 is configured to reduce weight of the vehicle by selecting a lower-gauge wire or by selecting a shortest path between components” is referring to the same or a different command.  If it is referring to the same command, it would appear that the same components are connected, just with different paths.  If this is a “second” command, there is still no indication that this command would result in a common component being connected to a different component.  As such, the claims lack written description.  At best, the claims are misleading.
	Further as per claim 7, applicant amends the claim to include “selecting a plurality of wire connections, wherein a subset of the plurality of the wiring connections couple to the third component responsive to the command being the second command, 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20130246673 A1) in view of Reghetti et al. (US 20040083081 A1), Low et al. (US 7472043 B1), Best et al. (US 20110145773 A1), and Brown et al. (US 20150248232 A1).
As per independent claim 1, Cox teaches a method comprising: receiving, at a processor and during execution of a design tool by the processor, first data indicating a plurality of components associated with a representation of an electrical system (e.g. in paragraphs 15 and 30-32, “each device 204 requiring network connectivity within the data center 200 may be defined at step 302 in order to model the devices… display a graphical user interface (GUI) that enables the user of the interface to view a representation, and interact with at least a portion of the automated data center network patching system”), the first data further indicating an option to generate one or more logical connections between at least some of the plurality of components (e.g. in paragraphs 35, 58, and 60, e.g. “one or more logical ports”); receiving, at the processor, second data indicating a command to connect a first component of the plurality of components to a second component of the plurality of components (e.g. in paragraphs 58 and 60, “two devices…are selected. The defined patching template for the two devices may be identified”); selecting, by the processor, a type of wiring connection between the first component and the second component based on the command and further based on wiring information associated with the representation of the electrical system (e.g. in paragraphs 38, 51-52, 58, 60, 62, and 65, “patching template… which logical port groups between the devices require connectivity and how many patches are needed… priority order in which the port(s) within the logical port group(s) may be consumed… potential physical cabling paths”; note: paragraphs 27 and 35 of the specification states e.g. “type of wiring connection 148 indicates…at least one port”); and outputting, at the processor, third data indicating the type of wiring connection between the first component and the second component (e.g. in paragraphs 58, 60, 62, and 65, “patch plan can then be created… the specific port connections and all patch cords to be used” and figure 12), but does not specifically teach wherein the type of wiring connection identifies a first wire type with a first gauge responsive to the command being a first command comprising generating wiring connections while prioritizing weight reduction, and wherein the type of wiring connection identifies a second wire type with a second gauge responsive to the command being a second command and, as a whole (as best understood by examiner), selecting a second wiring connection associated with the first component based on the command, wherein the second wiring connection couples the first component to the second component responsive to the command being the first command, and wherein the second wiring connection couples the first component to a third component responsive to the command being the second command.  However, Reghetti teaches a type of wiring connection identifies a first wire type with an attribute including a first gauge responsive to a command being a first command and the type of wiring connection identifies a second wire type with an attribute including second gauge responsive to a command being a second command (e.g. in paragraphs 96, 103, and 164-166, “electrical circuit connections define wire gauges… The wire types may be determined by predefined rules… a rule in a table that indicates the size and type of electrical wire to be used between two modules of a certain type in order to meet…design criteria… take into account such factors as…gauge of the electrical wires”, i.e. different rules for different wire types/gauges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cox to include the teachings of Reghetti because one of ordinary skill in the art would have recognized the benefit of easily determining appropriate connection information.  Low teaches a first command comprising generating wiring connections while prioritizing parameters including weight (e.g. in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] weight… performance… accessibility” for “optimization” of the electrical system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Low because one of ordinary skill in the art would have recognized the benefit of allowing a design to be quickly and easily created according to relevant parameters (also amounts to a simple substitution that yields predictable results).  It was well-known in the art that weight reduction is optimal, as shown by Best (e.g. in paragraph 4, “electrical wiring is a significant element of the cost, weight, and manufacturing considerations of the vehicle… desirable to use the smallest wire size (i.e., largest gauge number) for each respective wire segment due to the relatively high cost of copper and the need to reduce vehicle weight for maximizing fuel economy”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Best because one of ordinary skill in the art would have recognized the benefit of maximizing fuel economy for electrical systems in vehicles.  Brown teaches selecting a second connection associated with a first component based on a command, wherein the second connection couples the first component to a second component responsive to the command being a first command (e.g. in paragraphs 26-28, “request is made for the user to confirm a suggested potential connection. A request ” and figures 3-4), and wherein the second connection couples the first component to a third component responsive to the command being the second command (e.g. in paragraphs 24, 27-28, and 33, “response received from the user regarding the suggested connection indicates the user does not desire to complete the suggested connection… dragging the process model component in the opposite direction away from the object to which a connection was suggested” and instead “user indicates the desire to connect the indicated ports [to other] indicated objects by, for example, a click and drag operation upon one object that brings it within a predetermined proximity to at least one other object” and figures 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Brown because one of ordinary skill in the art would have recognized the benefit of allowing connections for a particular component to be adjusted.
As per independent claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein selecting the type of wiring connection comprises: tracing one or more signal paths associated with a logical connection specified by the command to a patch panel of the electrical system and based at least in part on port availability of the patch panel, identifying one or more ports of the patch panel based on the one or more signal paths (e.g. Cox, in paragraphs 18, 49, 58, 60, and 62, “connect (`patch-in`) one electronic or optical device to another for signal routing… patch panel… determines which ports are already consumed within the logical port groups and the defined priority order. Based on this determination, the next available port within the groups may be identified and consumed… potential physical cabling paths”).
As per independent claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the type of wiring connection is selected based on one or more characteristics of the one or more signal paths (e.g. Cox, in paragraphs 18, 58, 60, and 62, “logical port groups… how many patches are needed… priority… potential physical”, etc.; Reghetti, in paragraphs 152 and 164, “distance between modules… wire placement”).
As per independent claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the type of wiring connection corresponds to one or more of a particular port of a patch panel of the electrical system or a particular pin of a connector of the electrical system (e.g. Cox, in paragraphs 38, 49, 58, 62, and 65, “ports…of a first patch panel”).
As per independent claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the wiring information specifies a physical layout of the electrical system, port availability of one or more patch panels, connector availability of the electrical system, one or more electrical components of the electrical system, one or more wiring harnesses of the electrical system, or a combination thereof (e.g. Cox, in paragraphs 31, 49, 58, and 62, “ports…of a first patch panel… available port”, etc. and figures 5-6).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the second command comprises generating wiring connections while prioritizing system performance (e.g. Best, in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring panels [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] performance” for “optimization” of the electrical system).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches selecting a plurality of wire connections (e.g. Brown, in paragraphs 27-28 and 33 and figure 3 showing multiple possible connections), wherein a subset of the plurality of the wiring connections couple to the third component responsive to the command being the second command (e.g. Brown, in paragraphs 27-28 and 33 and e.g. figure 3C connecting B to C), wherein none of the plurality of the wiring connections couple to the third component responsive to the command being the first command (e.g. Brown, in paragraph 33 and e.g. figure 3A with no connection from B to C).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the type of wiring connection identifies a third wire type with a first connector type responsive to the command being a third command (e.g. Cox, in paragraphs 38-39, wiring associated with a relevant attribute “`RJ-45` port type” and/or “`cross-connect` link type”, i.e. connector type; Reghetti, paragraphs 164-166, “The wire types may be determined by predefined rules… take into account” relevant attributes) comprising generating wiring connections while prioritizing ease of accessibility (e.g. Best, in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring panels [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] accessibility” for “optimization” of the electrical system; note that optimizing accessibility refers to making something more accessible, i.e. ease of accessibility).
As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches wherein the command is received based on user input via a graphical user interface (GUI) (e.g. Cox, in paragraphs 31 and 57, “having interactive fields, pull-down lists, and/or buttons operated by the user”; Reghetti, in paragraphs 103 and 164-166, “receive CAD inputs from the user indicative of an electrical path”), further comprising initiating display of the type of wiring connection via the GUI (e.g. Cox, in paragraph 31, 36, 63, and 65 and figure 12, “view a representation…of the automated data center network patching system… patch plan is created including the necessary instructions… detailing the specific port connections and all patch cords to be used”; Reghetti, drawing essentially as a set of interconnected objects each having particular properties…such as location, size, color, etc. that define these objects and the interconnection of these objects”).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the third data further comprises test instructions to verify that a physical connection made based on the type of wiring connection matches criteria specified by the representation of the electrical system (e.g. Cox, in paragraph 66, “automated validation of device interconnectivity may be executed to ensure the racking, stacking and patching activities have been performed in a manner consistent with the planned implementation”).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein one or more of the first component or the second component comprise a line-replaceable unit (LRU) of the electrical system, a test system of the electrical system, a user console of the electrical system, simulation hardware of the electrical system, or a control computer of the electrical system (e.g. Cox, in paragraphs 25, 34 and 63, “computers, servers, data communications equipment”).
	As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches wherein the electrical system is included in a vehicle (e.g. Best, in paragraph 4, “vehicle”).  

As per claim 14, the rejection of claim 13 is incorporated and the combination further teaches a display configured to present a graphical user interface (GUI), wherein the command is received based on user input via the GUI (e.g. Cox, in paragraphs 20-21, 31 and 57, “display a graphical user interface (GUI) that enables the user of the interface to…interact with at least a portion of the automated data center network patching system… having interactive fields, pull-down lists, and/or buttons operated by the user”; Reghetti, in paragraphs 103 and 164-166, “receive CAD inputs from the user indicative of an electrical path”).
As per claim 15, the rejection of claim 14 is incorporated and the combination further teaches wherein the processor is further configured to initiate display of the type of wiring connection via the GUI (e.g. Cox, in paragraph 31, 36, 63, and 65 and figure 12, “view a representation…of the automated data center network patching system… patch plan is created including the necessary instructions… detailing the specific port connections and all patch cords to be used”; Reghetti, in paragraphs 83 and 161, “drawing essentially as a set of interconnected objects each having particular properties…such as location, size, color, etc. ”).
As per claim 16, the rejection of claim 13 is incorporated and the combination further teaches an output device configured to output a patch panel assembly design manufacturing report based on the type of wiring connection (e.g. Cox, in paragraphs 65-66 and figure 12, “patch plan is created including the necessary instructions to interconnect the three devices… detailing specific port connections and all patch cords to be used… racking, stacking and patching activities…in a manner consistent with the planned implementation” for patch panel, i.e. patch panel assembly design manufacturing report; note: paragraph 16 of the specification).
Claims 17-20 are the medium claims corresponding to method claims 1-3 and 12 and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium storing instructions executable by a processor to initiate, perform, or control operations (e.g. Cox, in paragraphs 20-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Saini et al. (US 20070141899 A1) teaches an electrical system is included in a vehicle (e.g. in paragraph 25, “developing a wiring design… network system may be resident in an automobile, aircraft, spacecraft, vehicle”).  
automatically selecting part numbers and for loading data which guarantees compatibility of a plurality of devices… WIREADMN XEDIT data set to allow editing of the default values file…any one of the following items, for example, that can be edited:…wire gauges,… connector types, connector strain relief types, connector size and connector pin designations” (e.g. in column 3 lines 63-66 and column 11 lines 62 – column 12 line 3).
Kodosky et al. (US 20030034998 A1) teaches “displayed connections may have an appearance that varies according to one or more of color, size or shading to indicate the type of connection between the devices” (e.g. in paragraph 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/04/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176